UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6122


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANK DEMETRIC DICKERSON, JR., a/k/a Frankie Dixon, a/k/a
Frankie D.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:97-cr-00410-JFM-1)


Submitted:   September 9, 2016            Decided:   October 5, 2016


Before GREGORY, Chief Judge, and NIEMEYER and THACKER, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Frank Demetric Dickerson, Jr., Appellant Pro Se.   Debra Lynn
Dwyer, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frank Demetric Dickerson, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce

his sentence based on amendments to the Sentencing Guidelines

following his convictions for conspiracy to distribute cocaine

and cocaine base and possession with intent to distribute 500

grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a),

846 (2012).        We vacate the district court’s order and remand for

further proceedings.

       We review for abuse of discretion a district court’s order

denying a § 3582(c)(2) motion.            United States v. Mann, 709 F.3d
301, 304 (4th Cir. 2013).              “We review factual determinations,

like   the   quantity     of   drugs    attributable    to   a     defendant   for

sentencing purposes, for clear error,” and we give “substantial

deference     to    a   district   court’s      interpretation      of   its   own

judgment.”         Id. at 304, 305.          A court abuses its discretion

“when it acts arbitrarily or irrationally, fails to consider

judicially     recognized      factors       constraining    its    exercise    of

discretion, relies on erroneous factual or legal premises, or

commits an error of law.”              United States v. Briley, 770 F.3d
267, 276 (4th Cir. 2014) (internal quotation marks omitted),

cert. denied, 135 S. Ct. 1844 (2015).

       A criminal defendant is not entitled to a reduction of his

sentence based on a retroactive Sentencing Guidelines amendment

                                         2
as a matter of right; rather, the district court may only modify

the term of imprisonment “of a defendant who has been sentenced

. . . based on a sentencing range that has subsequently been

lowered . . . if such a reduction is consistent with applicable

policy      statements    issued    by     the   Sentencing     Commission.”         18

U.S.C. § 3582(c)(2).          In other words, the amendment must “have

the    effect    of   lowering      the    defendant’s     applicable      guideline

range.”       U.S.    Sentencing     Guidelines      Manual     § 1B1.10(a)(2)(B),

p.s.   (2015).        Even   if    the    district     court   finds   a   defendant

eligible for a reduction, the court must determine whether, in

its discretion, any part or all of that reduction is warranted.

Dillon v. United States, 560 U.S. 817, 827 (2010).                          In this

case, the district court briefly stated that “it appear[s] that

Dickerson is not eligible for a sentence reduction.”

       On   appeal,     Dickerson    asserts      that   he    is   eligible   for    a

sentence reduction under Amendment 782 to the Guidelines, which

reduced by two levels the drug table for most drug offenders.

USSG app. C supp., amend. 782 (2014); see USSG § 1B1.10(d), p.s.

(2015)      (applying    Amendment        782    retroactively).        Dickerson’s

presentence report attributed to him 551 kilograms of cocaine

powder and recommended a base offense level of 38.                     According to

undisputed      portions     of   the     sentencing     transcript    provided      by

Dickerson both in the district court and on appeal, however, the

sentencing court found by a preponderance of the evidence that

                                            3
150 kilograms or more of powder cocaine were attributable to

Dickerson.       Under      the    Guidelines       in   effect      at    the       time   of

Dickerson’s sentence, 150 kilograms or more of cocaine was the

threshold amount for a base offense level of 38; however, under

Amendment 782 and the amended Guidelines, such a drug weight

qualifies      for    a   base     offense       level   of    36.         Compare      USSG

§ 2D1.1(c)(1)          (2000),      with         USSG     § 2D1.1(c)(2)              (2015).

Maintaining      all      other    Guidelines       adjustments           as    originally

applied, Amendment 782 has the effect of lowering Dickerson’s

applicable Guidelines range.

     By our calculation, the district court erred in finding

Dickerson ineligible for a reduction.                     Therefore, the court’s

reliance on a factual error in denying relief constitutes an

abuse of discretion.

     Accordingly, we grant leave to proceed in forma pauperis,

vacate   the     district        court’s   order,        and   remand          for   further

proceedings.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court     and    argument       would   not   aid    the       decisional

process.

                                                               VACATED AND REMANDED




                                             4